Citation Nr: 1311809	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  07-31 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to increases in the "staged" ratings assigned for migraine headaches (currently 0 percent prior to August 27, 2010, and 30 percent from that date).  



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  









INTRODUCTION

The appellant is a Veteran who served on active duty from March 1998 to October 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for migraine headaches rated 0 percent, effective October 9, 2005.  In March 2010 and May 2011 this matter was remanded for additional development.  A November 2011 decision review officer (DRO) decision increased the rating to 30 percent, effective August 27, 2010.  The issue is characterized to reflect that staged ratings are assigned, and that both "stages" of the rating are on appeal.

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim for an increased evaluation for her service-connected migraine headaches. 

Specifically, the May 2011 Remand instructed the RO to secure private treatment records (from the Little Company of Mary) and to "arrange for any further development suggested [by those records]."   The private treatment records sought were received, and (as a DRO increased the rating based on those records) show that the disability increased in severity.  This triggered an obvious need for a contemporaneous VA examination to determine the current severity of the disability.  As such examination was not scheduled the action on remand was not wholly responsive to the remand instructions (and did not satisfy VA's duty to assist).  Accordingly,a  remand for an examination is necessary.  

As the Veteran receives ongoing treatment for her migraine headaches, and as all records of such treatment are pertinent evidence in a claim for increase (and any VA treatment records are constructively of record), her updated treatment records must be secured.  

Finally, the May 2011 Board Remand requested that the Veteran provide documentation of her sick leave, to include justification for the leave (to assess the alleged impact the disability has had on her employment).  She submitted some employment records showing she took sick leave, and indicated that the leave was due to her migraine headaches.  However, the records are for the limited period from April to June 2010, and (virtue of being so limited) do not provide sufficient evidence to assess the impact the migraine headaches have had on her occupational functioning throughout the period under consideration (notably they also do not identify the justification the sick leave, i.e., why sick leave was taken).  If any such records exist/are outstanding, they likewise are pertinent evidence that must be secured.   

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify any and all providers of treatment she has received for migraine headache disorder from 2010 to the present, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record copies of the complete records (all not already associated with the claims folder) from the sources identified, to specifically include all updated VA treatment records.

2. The RO should ask the Veteran to submit a listing (and any available) documentation of the days she has missed work during the evaluation period (prior to April 2010 and from June 2010) due to her headache disorder (and in particular any records that would corroborate that such missed time from work was due to migraine headaches)(e.g., corresponding medical treatment records, lay statements from persons familiar with the situation, etc.).  

3. The RO should then arrange for a neurological examination of the Veteran to ascertain the current severity of her migraine headache disorder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Based on an interview and examination of the Veteran, the examiner should provide an opinion that identifies (1) the frequency of the migraine attacks, (2) the nature of the migraine headaches (i.e., whether prostrating, prolonged), and (3) the impact the migraine headaches have on her economic inadaptability (employment).  The opinion should include discussion as to whether the migraine headaches are relieved by medication, and if so, what medications; as well as how much time the Veteran has lost from work due to migraine headaches (and whether her accounts of such are consistent with the disability picture presented).  

The examiner must explain the rationale for all opinions.

4. The RO should then readjudicate the matter on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

